Cooper, C. J.,
delivered tbe opinion of the court.
The demurrer to the second plea was properly sustained. For all that appears by said plea, the defendant company was engaged in domestic as well as interstate transmission of messages, and, if it was, it was subject to such reasonable police regulations as the state saw proper to impose for securing conveniences to the people. The fact that the company was chartered in another state and secured its right to erect its lines along the post roads in the state by virtue of authority derived from an act of congress, does not. release it from any and all local police regulation.
The demurrer to the third and fourth pleas should have been disallowed. The findings and determination of matters committed to the railroad commission by it are not final and conclusive, and was never so intended by the statute. It is a mere administrative agency, although, in some respects, it exercises quasi judicial power. But at last the reasonableness and consequently the lawfulness of its determination is left subject to judicial inquiry and decision. If a common carrier, required by the commission to do an act, is of opinion that the requirement is a violation of its legal rights, it may refuse compliance, and if, upon judicial inquiry, its contention is supported, is not punishable or liable for a failure to comply. But it takes the risk of coming under all penalties and liabilities declared by the statute, if, upon such inquiry, the courts uphold the action of the commission. The statute, in express language, so provides. Section 4284 of the code declares that 1 £ all findings of the commission and the determination of every matter by it, shall be in writing, and proof thereof shall be made by a copy of the same, duly certified by the secretary under the seal of the commission; and whenever any matter has been determined by the commission, in the course of any proceeding *93before it, the fact of such determination, duly certified, shall be received in all courts and by every officer in civil cases as prima facie evidence that such decision was right and proper.”
The facts set up by the third and fourth pleas, and admitted to be true by the demurrers, furnish ample justification for the action of the appellant in closing its office at Fayette.

The judgment is reversed.